Citation Nr: 1244062	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO. 09-00 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for sciatica.

2. Entitlement to service connection gastroesophageal reflux disease (GERD).

3. Entitlement to service connection for arthritis.

4. Entitlement to service connection for ingrown toenails.

5. Entitlement to service connection for breathing problems.

6. Entitlement to service connection for a prostate condition.

7. Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from August to November of 1986 and in the Oklahoma Army National Guard from November 1986 to June 1994. 

The issues of service connection for sciatica and entitlement to a higher initial rating for bilateral hearing loss come before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for sciatica and granted service connection and assigned a noncompensable rating for bilateral hearing loss. The remaining issues come before the Board on appeal from a November 2008 rating decision of the RO. 
 
The Veteran testified before the undersigned at an August 2010 videoconference hearing, a transcript of which is contained in the claims file. 

The Board in February 2011 remanded the appealed issues for additional development. The case now returns to the Board for further review of these issues.

All the service connection issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

For the entire initial rating interval beginning from the October 5, 2007, the date of service connection for bilateral hearing loss, the preponderance of the evidence reflects that the Veteran's bilateral hearing loss equates to no more than level II hearing loss in the right ear and level III hearing loss in the left ear, with no lesser interval of greater hearing loss in either ear during this interval. 


CONCLUSION OF LAW

For the entire initial rating interval beginning from the October 5, 2007, the date of service connection for bilateral hearing loss, the criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100), 4.86 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any. 

Where VCAA notice is required, in the general case this notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has fulfilled the above requirements with regard to the claim of entitlement to a higher initial rating for bilateral hearing loss. 

The Veteran's claim here arises from his disagreement with the initial evaluation following the grant of service connection. Judicial precedent holds that, once service connection is granted, the claim has been substantiated, additional notice is not required, and any defect in previous notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA. 

The Veteran was afforded a VCAA notice letter in November 2007 prior to the RO's initial adjudication in February 2008 of the underlying claim for service connection for bilateral hearing loss. The VCAA notice letter informed how VA determines disability ratings and effective dates for ratings, in general compliance with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006). This is sufficient notice in an initial claim for a higher rating because the type of VCAA notice required to address rating claims is general notice of ratings for disabilities, not specific notice of all potentially applicable rating criteria. Dingess.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service medical records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that the RO and the Appeals Management Center (AMC) appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including both VA and private records. Service records were also associated with the claims file. The RO also informed the Veteran, including in the appealed rating action, subsequent rating action, and by SOC and SSOCs, of records obtained, and thus by implication of records not obtained, in furtherance of his claim. 

The AMC by a September 2012 SSOC, most recently reviewed the appealed claim for a higher initial rating for bilateral hearing loss prior to the Board's instant adjudication of the claim. 

Although the Board recognizes that a disability such as the Veteran's bilateral hearing loss may alter in its severity at any time, judicial efficiency precludes continuous updating of the evidentiary record so as to assure that no more recent event or disease progression pertaining to the disorder is missing from the claims file. Such continual updating, with the associated requirement of RO review of the new evidence prior to Board adjudication, pursuant to 38 C.F.R. §§ 19.37, would ultimately preclude the Board from ever adjudicating the claim. Such a consequence would necessarily deprive the Veteran of the benefit of the Board's review and adjudication. See 38 C.F.R. § 19.4 (2012) (principal functions of the Board are those of appellate adjudication).
 
VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled. 38 U.S.C.A. § 5103A. The Board finds that the VA examination afforded the Veteran in March 2011, and it findings and analysis findings and analysis, as discussed infra, taken together with the balance of the evidence of record, inclusive of other audiological and audiometric examinations in recent years, are adequate for the Board's adjudication herein. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The examination provided sufficient detail, and supported its conclusions with analyses fully supported by review of the evidence presented, which analyses are readily weighed against contrary evidence. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Further, the evidence so considered by the examination report was sufficient and encompassed the evidence of record. Id. 

Additionally, as discussed infra, hearing loss is substantially rated based on mechanical application of the rating tables, which tables require input of objective findings upon authorized examinations, and not significant medical analysis per se. See 38 C.F.R. §§ 4.85, 4.86. That said, as addressed infra, the examination report adequately addressed the functional effects caused by the Veteran's hearing disability. See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). The Board is also satisfied that the consistence of findings and conclusions as presented in this case render the March 2011 examination, taken together with records of VA and service treatment, as well as private examination and treatment records, and statements by the Veteran, as well as other evidence of record, adequate to support the Board's adjudication. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claim for a higher initial rating for bilateral hearing loss. 

The March 2011 examination, taken as a whole, addressed both the medical findings upon current examination and the Veteran's history. The examination report presented findings and conclusions reasonably consistent with the Veteran's medical history and the balance of contemporaneous medical records, and sufficiently addressed the medical criteria for bilateral hearing loss to allow the Board to adjudicate the claim based on informed medical findings and medical judgment. Further examination would constitute unreasonable delay and expenditure of scarce VA resources. See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994); and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition."). 

Based on the evidence presented, the Board finds no reasonable likelihood that further evaluation would produce findings supporting more beneficial outcomes in this case. Ultimately, in the absence of credible evidence that the evidence obtained, including VA examination evidence, is materially incomplete or inadequate for the Board's adjudication of the claim, the burden must shift to the Veteran to produce evidence which has not been found upon VA examination or otherwise shown by the evidence of record. The claimant bears the burden of presenting and supporting his claims for benefits. 38 U.S.C.A. § 5107(a). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

Additionally, the pertinent requested development (requesting treatment provider information from the Veteran, securing updated VA treatment records, and scheduling the Veteran for an audiological evaluation) in the Board's February 2011 remand was completed. The Board therefore finds that there has been substantial compliance with the directives of this remand. Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The Veteran has not indicated the existence of additional pertinent evidence. The case presents no reasonable possibility that additional evidentiary requests would further the appealed claim. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant, 23 Vet. App. at 488. The Board finds that these duties were adequately fulfilled at the August 2010 hearing, with the undersigned sufficiently addressing the issues and suggesting the submission of additional evidence. At that hearing the Veteran and his authorized representative demonstrated adequate knowledge of the issue of hearing loss and also expressed intention of submitting additional relevant treatment records. Thus no prejudice could have reasonably resulted from any deficiency in the undersigned's fulfillment of the requirements of Bryant v. Shinseki.

In short, in this case, with regard to the hearing loss initial rating claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the rating assigned for the rating period in question, for the appealed claim. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The Veteran was duly afforded the opportunity to produce additional evidence to support his claim. Thus, the Board determines that the evidentiary record is adequate, and the only significant medical questions remaining pertaining to the Veteran's claim for an increased rating for bilateral hearing loss were in this case, based on development already undertaken, the responsibility of the Veteran. See 38 C.F.R. §§ 3.303, Part 4. 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished. 


II. Evidentiary Considerations

Relevantly, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Although medical evidence may be required to support a claim in instances were specialized knowledge is required, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (a lay persons is competent to testify to pain and visible flatness of the feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, 451 F.3d 1331, 1136-37 (Fed. Cir. 2006). ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


III. Claim for Higher Initial Rating for Bilateral Hearing Loss 

The Veteran contends, in effect, that his bilateral hearing loss is impairing and hence should be afforded a higher rating than the initial noncompensable rating assigned effective from the date of service connection, October 5, 2007. 38 C.F.R. § 3.400 (2012). 

Disability evaluations are assigned to reflect levels of current disability. The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011). When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. In determining the level of impairment, the disability must be considered in the context of the entire recorded history. 38 C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Bilateral hearing loss is evaluated under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100. Under that code, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 hertz (Hz). To evaluate the degree of disability for bilateral defective hearing, the Rating Schedule establishes 11 auditory acuity levels, designated from Level I for essential normal acuity through Level XI for profound deafness. See 38 C.F.R. § 4.85, Tables VI and VIA. 

Evaluation of hearing impairment is dependent upon mechanical application of specific tables delineated in the rating criteria under 38 C.F.R. §§ 4.85, 4.86. Under 38 C.F.R. § 4.85 , Table VI (Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect. 38 C.F.R. § 4.85(b). The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hz, divided by 4. This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d). 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). 

The findings for each ear from either Table VI or Table VIA, are then applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). 

Upon a December 2009 motor vehicle operator pre-employment medical examination at the Tinkerton Air Force Base (AFB), a history was noted of bilateral hearing loss for which he used hearing aids. The examination report reflected apparent clearance for work, to the extent then tested, with notations that the Veteran wear hearing aids for work and that he refrain from taking narcotics for his sciatica when working. 

At a January 2010 audiology treatment the Veteran was noted to be currently unemployed. He then contended that he had been turned down for Federal employment due to hearing loss. However, obtained treatment and evaluation records from the Tinkerton AFB and associated with his current or recent employment there fail to reflect that hearing loss resulted in any denial of employment. 

At the January 2010 audiology treatment, the treating audiologist noted that the Veteran used amplification to assist his hearing. The audiologist also noted the Veteran's report of tinnitus which the Veteran described as a "ringing/hissing" sound. The Veteran also complained of an otalgia of the both ears occurring every few days, though he denied otorrhea, vertigo, aural fullness, previous otologic surgery, and head or ear trauma. 

Upon that treatment, hearing pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
20
20
60
75
85
60
LEFT
15
20
65
75
70
58

Using the Maryland CNC word list, speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.

The audiologist noted that testing did not reveal significant air-bone gaps in either ear. The right ear had a combined-type sensorineural hearing loss that sloped from mild at 1500 hertz to severe to profound at 3000 to 8000 hertz. The left ear also had a combined-type sensorineural hearing loss which was moderate at 1500 hertz sloping to severe at 3000 to 8000 hertz. The audiologist further noted that speech recognition results were consistent with the pure tone findings, and that acoustic immittance results suggested normal tympanic membrane mobility. 

Also in January 2010 the Veteran underwent hearing loss testing at the Tinkerton AFB. Upon the AFB testing, pure tone thresholds, in decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
15
20
60
65
70
60
LEFT
20
25
60
75
70
58

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 86 percent in the left ear.

VA and non-VA treatment records, including those obtained in December 2009 and January 2010, reflect audiology and audiometric findings substantially consistent with those upon hearing loss testing for compensation purposes in March 2011, with none of these reports showing hearing loss meeting criteria for a compensable disability rating under Diagnostic Code 6100. 

Upon the March 2011 examination, on authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
20
25
60
85
90
65
LEFT
20
30
65
75
80
63

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 in the left ear. The examiner noted that the Veteran used custom hearing aids obtained from VA in 2008. The Veteran complained of constant tinnitus, and complained that it was difficult to hear others at work and with background noise. The examiner noted no air-bone gap, and assessed sensorineural hearing loss bilaterally, with right ear hearing ranging from normal hearing to profound loss, and left ear hearing ranging from normal hearing to severe hearing loss. 

The March 2011 examiner assessed significant occupational effects of difficulty hearing or understanding speech, especially with background noise, though no effects on normal daily activities. 

The Board finds that the March 2011 examiner adequately considered the impact of the Veteran's bilateral hearing on his functioning, as reflected in this noted effects on occupational functioning and daily activities, in compliance with Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). The Board further concludes that these indicated impacts do not in this case render inapplicable the regular schedular standards for rating hearing loss. As discussed below, criteria for an extraschedular evaluation are not met. See 38 C.F.R. § 3.321(b) (2012). 

Applying the rating criteria under 38 C.F.R. § 4.85, using Table VI, the Veteran has level II hearing loss in the right ear and level III hearing loss in the left ear. Then using Table VII, these levels of hearing loss correspond to a zero percent, or noncompensable hearing loss disability rating. Because the Veteran does not have 65 decibel or worse hearing at each of the frequencies 1000, 2000, 3000, and 4000 hertz in either ear, use of Table VIA is not warranted for either ear on that basis. 38 C.F.R. § 4.86(a). Because the Veteran does not have for either ear both a 30 decibels or less hearing loss at 1000 hertz and a 70 decibels or greater hearing loss at 2000 hertz, application of Table VIA is also not warranted on that basis for either ear. 38 C.F.R. § 4.86(b). 

With the findings upon VA examination for compensation purposes in March 2011 reasonably consistent with those upon hearing loss treatment evaluations in recent years, with none reflecting greater hearing loss in either ear than that corresponding to level II hearing loss in the right ear and level III hearing loss in the left ear, the evidence preponderates against the presence of hearing loss of a compensable level for any interval within the initial rating period, beginning from the October 5, 2007, date of service connection for bilateral hearing loss. 

While the Board has duly considered the competent statements of the Veteran that he has difficulties with hearing others due to his hearing loss, and while the Board finds these statements entirely credible, the Board nonetheless finds that they ultimately hold little weight in the present adjudication, because of the dictates of the rating criteria for hearing loss which prescribe ratings based on testing findings, not subjective assertions of impairment or of difficulties in communication. The Board has considered the possibility of an extraschedular rating, but does not find evidence of marked interference with employment or prolonged periods of hospitalization or similar dysfunction or hardship associated with bilateral hearing loss so as to warrant an extraschedular rating. 38 C.F.R. § 3.321(b). 

The Board also finds that the VA examiner in March 2011 adequately noted and considered the Veteran's subjective assertions of impairment associated with his bilateral hearing loss, meeting the requirements of Martinak v. Nicholson.

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable initial evaluation for bilateral hearing loss is denied. 


REMAND

The Veteran was afforded a VA examination for compensation purposes in March 2011 addressing his claims for service connection for sciatica, GERD, arthritis, ingrown toenails, breathing problems, and a prostate condition. At that examination the Veteran informed the examiner that he received care from a private physician, Dr. F., who had also reviewed recent spine x-rays. Neither the spine x-rays nor the records of Dr. F. have been sought for association with the claims file, and these records are potentially relevant to all the service connection claims that are the subject of appeal. Accordingly, remand is in order to obtain these current private treatment and examination records, in furtherance of the service connection claims. 

Additionally, the March 2011 VA examiner provided nexus opinions which were negative for any causal link between the Veteran's period of Active Duty for Training (ACDUTRA) and his current sciatica, GERD, arthritis, ingrown toenails, breathing problems (diagnosed as chronic obstructive pulmonary disease (COPD)), and benign prostatic hypertrophy (BPH). This opinion was purportedly based on review of the medical history, clinical evidence, physical examination, and the Veteran's lay assertions including a history of symptoms reflective of asserted continuity of symptomatology. A continuity of symptomatology from service is a potential basis of service connection. 38 C.F.R. § 3.303(b) (2012). The Veteran is competent to address such continuity of symptoms. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1136-37 (Fed. Cir. 2006).

However, the examiner noted such a continuity history as reported by the Veteran for all these claimed disorders except the BPH. The examiner noted no history of the Veteran's prostate complaints, and it thus appears that the examiner's opinion cannot be relied upon with respect to the Veteran's claimed prostate condition because the adequacy of the evidentiary basis for the opinion is thus brought into question. A medical opinion based on an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2012). Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical examination is inadequate if it provides unsupported conclusion. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Thus, upon remand a new VA examination addressing the Veteran's claimed prostate condition is in order. 

The Veteran at his hearing before the undersigned asserted that in basic training he had frequent nocturnal urination, and he now attributes this to the onset of his prostate condition. Upon a new VA examination to address his prostate claim, the examiner should address the etiology questions presented by such symptoms assertedly occurring during the Veteran's interval of ACDUTRA. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a new Veterans Claims Assistance Act of 2000 (VCAA) letter, in particular to explain the service connection issues that are the subject of remand, and to suggest the submission of evidence that may have been overlooked, in order to cure any potential deficiencies in such notice afforded the Veteran at his August 2010 video conference hearing, pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010).

2. With the Veteran's authorization and assistance, as appropriate, obtain any additional treatment or examination records not yet obtained and associated with the claims file, including both VA and private records. In particular, this should include records of Dr. F., the Veteran's private physician, and records of additional spine x-rays obtained, both as noted by the Veteran at his March 2011 VA examination for compensation purposes. All requests, records, and responses received should be associated with the claims file. 

3. Thereafter, afford the Veteran a new VA examination for compensation purposes by an expert in disorders of the prostate, to address the nature and etiology of any current prostate condition. The claims folder must be made available to the examiner for review in conjunction with the examination. All necessary studies, tests, and evaluations should be performed and the results noted in the examination report. The examiner should address the following:

a. The examiner should be advised that the current examination is required because the prior examiner in March 2011 failed to note any asserted history of the Veteran's claimed prostate condition, and failed to provide an opinion addressing any such history, whereas the Veteran has alleged symptoms which he attributes to a prostate condition, and has alleged onset of those symptoms in service. 

b. The examiner should specifically ask the Veteran about past and present symptoms which the Veteran attributes to a current prostate condition. The examiner should note that the Veteran's assertions should be accepted as competent for purposes of (1) supporting the presence of such symptoms both currently and in the past, (2) supporting the presence of other aspects of disability subject to lay perception, and (3) supporting a history of past treatments or past statements of treating or examining physicians or clinicians. 

The examiner must also weigh the credibility and weight of the Veteran's assertions. Thus, while the Veteran may be competent to address these symptoms and history, the examiner may nonetheless find that the Veteran's statements are not credible, or otherwise should not be afforded significant weight in the examiner's assessment of the claimed condition's nature or etiology. 

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

Thus, the examiner must exercise his or her own best medical judgment in determining whether any current prostate condition is related to disease or disability in service, including as evidenced by symptoms and findings in service. In so doing, the examiner must weigh the credibility and weight of the Veteran's assertions.

The examiner is advised, in this regard, that continuity of symptomatology from service to the present may potentially support the presence of a disability from service to the present, even in the absence of corroborating medical evidence of such chronicity over time, and even where there is a long interval of time without treatment for disability. 

c. The examiner should specifically address whether the Veteran's assertions of frequent nocturnal urination during service support the presence of a prostate condition from service. 

d. For any current prostate condition identified, the examiner should address whether it is at least as likely as not (i.e., to at least a 50 percent probability) that the disorder developed in service or persisted from service or is otherwise causally related to service, or alternatively, whether these relationships to service are unlikely. In providing this opinion, the examiner should carefully review service and post-service medical records, as well as lay statements and other relevant evidence as contained within the claims file. 

e. All opinions provided should include discussion of specific evidence of record. The examiner must provide a complete rationale for any conclusions drawn or opinions expressed.   If an opinion cannot be reached without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. 

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the record must indicate whether the notification letter was returned as undeliverable.

5. Thereafter, and following any other indicated development, re-adjudicate the remanded claims de novo. If any benefit sought by the remanded claims is not granted to the Veteran's satisfaction, provide him and his authorized representative with an SSOC and an appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


